Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated November 4, 2021 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lilia Lord on February 9, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A substrate cleaning apparatus, comprising:
	a support inside a chamber, wherein the support is configured to hold a substrate;
	a first supply source inside the chamber, the first supply source including a nozzle head having:
a first nozzle along a first direction, the first nozzle facing and pointing toward a center of the support, and the first nozzle being connected to a supply of a mixture of a polymer and a volatile organic solvent, 

	a second supply source inside the chamber and having a third nozzle, the third nozzle facing and pointing toward the support, and wherein the second supply source is connected to a supply of a peeling treatment liquid; and
	a third supply source inside the chamber, the third supply source including:
a first portion extending along the first direction through a center of the support, and
second portions connected to the first portion, the second portions extending radially from the center of the support toward an outer edge of the support along the support, each of the second portions being spaced apart from adjacent ones of the second portions along a circumference of the support and including a plurality of fourth nozzles spaced apart from each other in the radial direction, and wherein the third supply source is configured to inject the gas to heat the substrate.
Amend claim 3 as follows: The substrate cleaning apparatus as claimed in claim 2, wherein the first direction is along a direction normal to the support, and the second direction faces a circumferential region of the substrate when the substrate is held by the support.
Amend claim 5 as follows: The substrate cleaning apparatus as claimed in claim 1, wherein the gas is [[a]] heated nitrogen (N2
Amend claim 7 as follows: The substrate cleaning apparatus as claimed in claim 6, wherein the second portions of the third supply source include eight linear second portions spaced apart from each other, the bottom portion of the support being between a bottom of the chamber and the second portions of the third supply source.  
Amend claim 11 as follows: A substrate cleaning method using the substrate cleaning apparatus of claim 1, the method comprising:
	loading the substrate on the support inside the chamber;
	spraying the mixture of the polymer and the volatile organic solvent through the first nozzle in the chamber toward the substrate in the first direction
	injecting the gas toward the coating film through the second nozzle in the chamber in the second direction that is oblique with respect to the first direction, the gas being a heated gas such that the volatile organic solvent in the coating film on the upper surface of the substrate is volatilized; and
	injecting the peeling treatment liquid through the third nozzle in the chamber toward the upper surface of the substrate, such that the coating film is peeled off and removed from the upper surface of the substrate.  
Amend claim 18 as follows: A substrate cleaning method using the substrate cleaning apparatus of claim 1, the method comprising:
	spraying the mixture of the polymer and the volatile organic solvent onto an upper surface of the substrate, such that droplets of the sprayed mixture form a coating 
	injecting the gas toward the coating film in a direction oblique with respect to normal to the upper surface of the substrate, such that the volatile organic solvent in the coating film is volatilized; and
	injecting the peeling treatment liquid toward the coating film to form cracking in the coating film, and wherein peeling treatment liquid is introduced through the cracking into the coating film to peel off the coating film with the absorbed particles from the upper surface of the substrate.
Amend claim 19 as follows: The substrate cleaning method as claimed in claim 18, wherein a contact area between each of the droplets and a respective particle is larger than a contact area between the respective particle and the upper surface of the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1 or claim 11, which are the independent claims.
With regard to claim 1, the most relevant prior art is U.S. 2020/0194281 by Yoshida, which was discussed in the Non-Final Rejection dated 8/5/2021.  Yoshida does not teach a nozzle head comprising both the recited first nozzle and the recited second nozzle, and Yoshida does not teach that the third supply source comprises the recited second portions extending radially from the center of the recited support.  The 
With regard to claim 11, claim 11 recites a method that uses the allowable apparatus recited by claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 9, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714